DETAILED ACTION
This Office Action is in response to application 16/889,370 filed on June 01, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 is /are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites receiving an order, generate first and second transactions, verify the first and second transaction having authorized by the same party and authorize the order.
Step 1: The claim 1 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A:
 Prong 1: The limitation of claim 1 recites: receive an order to execute a trade of at least one transactional item associated with a first account, wherein the order, the first account, and a second account are associated with a common identifier; generate a first transaction to transfer the at least one transactional item from the first account to the second account; generate a second transaction that includes the order; verify that the first transaction was authorized by a same party as the second transaction; and authorize placement of the order on an exchange if the first transaction was authorized by the same party as the second transaction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The claims is/are directed to an abstract idea because they described a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper". Except for words ‘system’, there is nothing in the claim element precludes the step from practically being performed in in the human mind. 
Dependent claims 2-7 which in turn recite further matching the order, transfer transactional item; send transactions and are other steps that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of associate order to identifier or associate account to customer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.

Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2-7 are also rejected for the same rationale. Claims 8-19 are rejected under 35 U.S.C 101 under similar rationale as claims 1-7, above.

Claim 8 recites “a computer readable storage medium” There is no further discussion in the specification regarding what the computer readable storage medium is. Broadly interpreted, the claim can be any means that include propagate and transmission signals, which under broadest reasonable interpretation may still embody signal/carrier waves/physical waves and is thus directed to a signal per se. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to “One or more non-transitory computer readable storage medium” to make the claim statutory under 35 U.S.C. 101.
Claims 9-13 are also rejected with similar rationale as claim 8, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. Pub. Number 2006/0064372 in view of Keitz et al. (Keitz) U.S. Pub. Number 2014/0040099. 
Regarding claim 1; Gupta discloses a system, comprising:
at least one processor (para. [0012]; and
(para. [0012]; and
wherein the at least one processor is configured to:
receive an order to execute a trade of at least one transactional item associated with a first account, wherein the order, the first account, and a second account are associated with a common identifier (para. [0011] selection system 401, and one or more transaction accounts (e.g., 410 and 420). A consumer 140 may use a transaction account (represented, for example, by transaction account card 5) with various merchants 100, ATMs 150, and/or the like. Selection system 401 may be suitably configured to communicate with merchant system 100, ATMs 150, and/or consumers 140; [0019] the common account identifier (e.g., 10) may in various exemplary embodiments be one of the transaction account identifiers (identifying, for example, accounts 410, 420, 470, 480), or another number);
generate a first transaction [[to transfer the at least one transactional item from the first account to the second account]] (para. [0052] establishing a first transaction account and a second transaction account (step 210), receiving a common account identifier (step 220), recognizing the common account identifier as being associated with more than one account (step 230), determining which transaction account will be used (step 240), forwarding a transaction account identifier correlating to the selected transaction account (step 250), and/or processing the transaction with the selected transaction account (step 260)); ); para. [0053] the first transaction account may be a credit card account and the second transaction account may be a stored value account);
generate a second transaction that includes the order (para. [0052] determining which transaction account will be used (step 240), forwarding a transaction account identifier correlating to the selected transaction account (step 250), and/or processing the transaction with the selected transaction account (step 260));
(para. [0057] customer may present the common account identifier during a transaction, whereupon the merchant, ATM, or the like, may attempt to seek approval for the transaction; para. [0060] the common account identifier may be "looked-up" in a database to see if more than one transaction account is associated with the common account identifier…if more than one transaction account is associated with the common account identifier, the selection system may determine which transaction account will be used (step 240)); and
authorize placement of the order on an exchange if the first transaction was authorized by the same party as the second transaction (para. [0061] transaction information is compared to criteria in a look-up table for the applicable common account identifier. For example, the selection criteria may include a dollar amount above which the transaction is to take place on the second account. In this example, the dollar amount of the transaction may be obtained from the transaction information and compared to this selection criteria and a determination as between the first and second accounts may be made).
Keitz does not disclose, which Johnson disclose generate a first transaction to transfer the at least one transactional item from the first account to the second account (focus on underlined) (Keitz: para. [0144] a computing device may output for display, one or more user interface elements to receive information that indicates a condition that when satisfied causes the electronic payment processing system transfer cash from a first account to a second account. The computing device may receive a user input that specifies the condition that when satisfied causes the electronic payment processing system to transfer the cash from the first account to the second account).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gupta to provide generate a first to transfer the at least one transactional item from the first account to the second account, as taught by Keitz. The motivation would be to provide the ability to perform credit card transfers and bank transfers based on margin accounts for payment of bills for goods or services.

Regarding claim 2; the combination of Gupta and Keitz discloses the system of claim 1, wherein the at least one processor is configured to:
receive a request to match the order with a second order from the exchange, wherein the second order is associated with a second identifier (Gupta: para. [0061] transaction information is compared to criteria in a look-up table for the applicable common account identifier. For example, the selection criteria may include a dollar amount above which the transaction is to take place on the second account… and compared to this selection criteria and a determination as between the first and second accounts may be made.; and
transfer the at least one transactional item to an account associated with the second identifier and transfer at least one other transactional item into the first account to settle and clear the order (Keitz: para. [0050] electronic payment processing system 18 may include one or more data stores that maintain information including, but not limited to, account information, transaction information, user information, and any other information suitable to facilitate the transfer and/or sale of securities for donations or cash payment). The rationale to combine Gupta and Keitz is the same as claim 1, above.

Regarding claim 3; the combination of Gupta and Keitz discloses the system of claim 1, wherein the at least one processor is configured to:
send the first transaction to the exchange (Keitz: para. [0051] If sufficient stock assets exist to complete the payment, electronic payment processing system 18 facilitates the transfer of the stock assets from brokerage firms 20 to one or more of brokerage accounts 25 that are associated with user 12); and
send the second transaction to an alternative trading system (Keitz: para. [0051] brokerage accounts 25 may be maintained by electronic payment processing system 18, while in other examples, brokerage accounts 25 may be maintained by a separate brokerage system (not shown) that can exchange information with electronic payment processing system 18). The rationale to combine Gupta and Keitz is the same as claim 1, above.

Regarding claim 6; the combination of Gupta and Keitz discloses the system of claim 1, wherein the at least one transactional item includes at least one of a digital asset, a digital liability, an amount of currency, an amount of cryptographic currency, or a representation of the currency or the cryptographic currency (Keitz: para. [0068] electronic payment processing system 18, in some examples, further facilitates the transfer of ownership and conversion of securities, such as stock, to another form of payment such as electronic currency using securities clearinghouse 62. Securities clearinghouse 62 in some examples may clear and settle the transfer of securities from financial services 64 to brokerage accounts 25 that are maintained by electronic payment processing system 18). The rationale to combine Gupta and Keitz is the same as claim 1, above.

Regarding claim 7; the combination of Gupta and Keitz discloses the system of claim 1, wherein:
the first account is a customer portfolio account associated with a first customer associated with the common identifier (Gupta: para. [0005] a common transaction account identifier that can be used in transactions associated with one of multiple transaction accounts. The method includes one or more of the following steps: establishing at least two transaction accounts, wherein the transaction accounts are respectively associated with transaction account identifiers (e.g., numbers, letters, symbols, signals and/or the like); receiving, at a transaction processing system, a common account identifier); and
the second account is a customer committed account associated with the first customer (Keitz: para. [0052] upon receiving confirmation that sufficient stock assets 21 may be reserved (i.e., locked or otherwise restricted), electronic payment processing system 18 outputs electronic messages 28 authorizing electronic fund transfer from electronic payment processing system 18 to provider 22 from which the good or service was or will be purchased; para. [0053] Electronic payment processing system 18 may initiate an electronic transfer of a specified dollar amount from a bank account associated with electronic payment processing system 18 or managed by the electronic payment processing system 18 for user 12). The rationale to combine Gupta and Keitz is the same as claim 1, above.
Regarding claims 8-10 and 12-13; claims 8-10 and 12-13 are directed to a computer-readable storage medium which has similar scope as claims 1-3 and 6-7, respectively. Therefore, claims 8-10 and 12-13 remain un-patentable for the same reasons.

Regarding claims 14-16 and 18-19; claims 14-16 and 18-19 are directed to a method which has similar scope as claims 1-3 and 6-7, respectively. Therefore, claims 14-16 and 18-19 remain un-patentable for the same reasons.

Claims 4-5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. Pub. Number 2006/0064372 in view of Keitz et al. (Keitz) U.S. Pub. Number 2014/0040099 and further in view of Hu et al. (Hu) U.S. Pub. Number 2015/0046337. 
Regarding claim 4; the combination of Gupta and Keitz discloses the system of claim 1.
(Hu: para. [0027] a transfer of value between Bitcoin wallets in the block chain. Bitcoin wallets keep a secret piece of data called a private key, which is used to sign transactions, providing a mathematical proof that the signed transactions come from the owner of the wallet; para. [0028] corresponding private keys act as a safeguard and a valid payment message from an address must contain the associated public key and be digitally signed by the associated private key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gupta, in view of Keitz to provide the first transaction is authorized by the same party as the second transaction when the first transaction and the second transaction are signed by a same key, as taught by Hu. The motivation would be to prevent the transaction from being altered by anybody once it has been issued.

Regarding claim 5; the combination of Gupta and Keitz discloses the system of claim 1.
The combination does not disclose, which Hu discloses wherein the key is a private key of the first account, and wherein the second transaction includes a hash of the first transaction (Hu: para. [0028] payments can be sent are derived from public keys by application of a hash function and encoding scheme. The corresponding private keys act as a safeguard and a valid payment message from an address must contain the associated public key and be digitally signed by the associated private key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gupta, in view of Keitz to provide wherein the key is a private key of the first account, and wherein the second transaction includes a hash of the 

Regarding claim 11; claim 11 is directed to a computer-readable storage medium which has similar scope as claim 4. Therefore, claim 11 remains un-patentable for the same reasons.

Regarding claim 17; claim 17 is directed to a method which has similar scope as claim 4. Therefore, claim 14 remains un-patentable for the same reasons.

Examiner’s remarks to overcome the rejection above
Applicant is encouraged paragraphs 21-27 for suggestion to overcome the 35 U.S.C 101 rejection regarding abstract idea. The Examiner further encourage to contact the examiner to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Application 2008/0228620 to Johnson-Johnson teaches a system for confirmation data transfer in a distributed trading network includes a memory and an account manager. The memory stores a confirmation address associated with a trading account. The account manager receives a trading order associated with the trading account and sends a confirmation message to the confirmation address, where the confirmation message indicates that the trading order has been received. The account manager receives a manage account request generated in response to the confirmation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.